 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 CASE NO. 19-424 BAT

10           v.                                            DETENTION ORDER

11   MARTHA PATRICIA RENTERIA
     BELTRAN,
12
                                D f d t
13          The Court, having conducted a detention hearing pursuant to Title 18 U.S.C. § 3142(f),

14   and based upon the factual findings and statement of reasons for detention hereafter set forth,

15   finds that no condition or combination of conditions which the defendant can meet will

16   reasonably assure the appearance of the defendant as required and the safety of any other person

17   and the community.

18         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

19          Defendant has been charged in the Eastern District of New York with conspiracy to

20   commit money laundering. Defendant is not a citizen of the United States, and the Court

21   received no information about defendant’s personal history, residence, family or community ties,

22   employment history, financial status, health, and substance use. The defendant through counsel

23   made no argument as to release, and stipulated to detention.




     DETENTION ORDER - 1
 1          It is therefore ORDERED:

 2          (1)     Defendant shall be detained pending trial and committed to the custody of the

 3   Attorney General for confinement in a correctional facility separate, to the extent practicable,

 4   from persons awaiting or serving sentences, or being held in custody pending appeal;

 5          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

 6   counsel;

 7          (3)     On order of a court of the United States or on request of an attorney for the

 8   Government, the person in charge of the correctional facility in which Defendant is confined

 9   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

10   connection with a court proceeding; and

11          (4)     The Clerk shall direct copies of this order to counsel for the United States, to

12   counsel for the defendant, to the United States Marshal, and to the United States Pretrial Services

13   Officer.

14          DATED this 13th day of September, 2017.

15

16                                                                A
                                                           BRIAN A. TSUCHIDA
17                                                         Chief United States Magistrate Judge

18

19

20

21

22

23




     DETENTION ORDER - 2
